      Case 2:18-cv-00671-KJM-CKD Document 66 Filed 05/26/20 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


SENARBLE CAMPBELL,                           No. 2:18-cv-0671 KJM CKD P

               Plaintiff,

       v.

J. TANTON, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Senarble Campbell, CDCR # H-90841, a necessary and material witness in a settlement
conference in this case on September 30, 2020, is confined in the California Health Care Facility
(CHCF), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Deborah Barnes, by telephonic-conferencing from his place of
confinement, to the U. S. District Court, Courtroom #27, 501 I Street, Sacramento, California
95814, on Wednesday, September 30, 2020 at 10:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by telephonic-
      conferencing, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Coordinator at the California Health Care Facility, (209) 467-2676.

   4. On September 30, 2020, no later than 10:00 a.m., the assigned prison official shall call 1-
      877-336-1828 and when prompted, use the access code 1864917 plus #, and security
      code 4223 plus #.

   5. If prison officials have any questions concerning the telephonic connection or difficulty
      connecting, they shall contact Pete Buzo, Courtroom Deputy, at (916) 930-4128.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CHCF, P. O. Box 32050, Stockton, California 95213:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by telephonic-conferencing, until completion of the settlement conference
or as ordered by the court.
      Case 2:18-cv-00671-KJM-CKD Document 66 Filed 05/26/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: May 26, 2020
                                             _____________________________________
                                             CAROLYN K. DELANEY
                                             UNITED STATES MAGISTRATE JUDGE




12/camp0671.writ.docx
